       Case 7:18-cr-00736-NSR Document 152
                                       149 Filed 11/20/20
                                                 11/12/20 Page 1 of 1




               LAW OFFICES OF JAMES R. DEVITA, PLLC
                              81 MAIN STREET, SUITE 504
                          WHITE PLAINS, NEW YORK 10601-1719
                                      (914) 328-5000
                                   FAX (914) 946-5906
                           E-Mail: jdevita@jamesrdevitalaw.com




                                              November 12, 2020

BY ECF
                                                     Defendant's request to adjourn the Sentencing from
The Honorable Nelson S. Roman                        Dec. 4, 2020 until Dec. 18, 2020 at 2:00 pm is
United States District Judge                         granted without objection from the Government.
Southern District of New York                        Clerk of Court requested to terminate the motion
United States Courthouse                             (doc. 149).
300 Quarropas St.                                    Dated: Nov. 19, 2020
White Plains, New York 10601

                Re:    United States v. Ulysses Lopez, et al.,
                       Case No. 18 Cr. 736 (NSR) -01

Dear Judge Roman:

        I am counsel assigned under the Criminal Justice Act to represent defendant
Ulysses Lopez in the above referenced case. I write to request a brief adjournment of his
sentencing, which is currently scheduled for December 4, 2020. I will be out of state for
the Thanksgiving Holiday and will not have sufficient time to quarantine by December 4.
I request that the sentencing be adjourned to Friday, December 18, 2020 at 2 pm, which I
understand is a date and time available to the Court. I have discussed this request with
Assistant United States Attorney Felton, and the government has no objection.

                                              Respectfully submitted,

                                              s/ James R. DeVita

                                              James R. DeVita


cc:      Assistant United States Attorney David Felton (by ECF)
         Assistant United States Attorney Emily Deininger (by ECF)




      11/19/2020
